DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 teaches a protective cover covering a rear surface of the housing and a sensor sensing that the protective cover is coupled to the rear surface of the housing. This is not in any way taught in any of the other claims. In fact, no protective cover at all is taught in any way in the other claims. Therefore, the search for the protective cover and the sensor is a very different field of search that would indeed place an undue burden on the examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (US 2016/0049993) in view of Jantunen et al. (US 2014/0285033).
Referring to Claim 1, McCoy teaches an external electronic device comprising:
a housing (paragraph 29);
a communication module comprising circuitry coupled to at least one surface of the housing (paragraph 29 noting multiple coupling options) and configured to be connected to an electronic device comprising multiple near field communication (NFC) antennas (see multiple antennas 116 of fig. 1B); and
a processor, wherein the processor is configured to:
obtain device information of the electronic device from the electronic device based on the electronic device being coupled (paragraph 35);
generate antenna setting information for setting the multiple NFC antennas of the electronic device based on at least one of the device information of the electronic device and device information of the external electronic device (paragraph 39 which shows antenna positioning information); and
control the external electronic device to transmit the generated antenna setting information to the electronic device to control the setting of the multiple NFC antennas (paragraph 39 which includes desired antenna orientation).
McCoy does not teach obtaining device information indicating a type of the electronic device from the electronic device based on the electronic device being coupled in response to detection of the electronic device being coupled to the external electronic device. Jantunen teaches obtaining device information indicating a type of the 
	Claim 13 has similar limitations as claim 1.
	Referring to Claim 9, McCoy teaches an electronic device comprising:
circuitry configured to be coupled to at least one surface of an external device (paragraph 29);
multiple near field communication (NFC) antennas (see multiple antennas 116 of fig. 1B); and a processor, wherein the processor is configured to:
receive, from the external device, an authentication request signal (see paragraph 92 where the system requests authentication);
transmit, to the external device, a response signal corresponding to the authentication request signal (paragraph 92 noting encrypted data sent after authentication);
control the electronic device to transmit device information of the electronic device to the external device based on the external device being coupled (paragraph 35);

select and activate at least one of the multiple NFC antennas and deactivate other NFC antennas, based on the antenna setting information (paragraph 39 which includes desired antenna orientation).
McCoy does not teach a cover configured to be coupled to at least one surface of an external device. Jantunen teaches a cover configured to be coupled to at least one surface of an external device (see fig. 1 where cover B is coupled to device A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jantunen to the device of McCoy in order to more conveniently expand the capabilities of an NFC device.
Referring to Claims 2 and 14, McCoy also teaches controlling the external electronic device to transmit an authentication request to authenticate the electronic device (see paragraph 92 where the system requests authentication); and obtain the device information of the electronic device based on a response signal received from the electronic device corresponding to the authentication request (paragraph 92 noting encrypted data sent after authentication).
Referring to Claims 4 and 15, McCoy also teaches the device information of the electronic device comprises at least one of a product name, a model ID, or a model number of the electronic device (paragraph 35 noting the identification of the one or more antenna systems).
Referring to Claims 5 and 16, McCoy also teaches a memory configured to store antenna information applicable to performing an NFC function of the external electronic 
Referring to Claims 6 and 17, McCoy also teaches a memory configured to store information on the multiple NFC antennas of the electronic device based on the device information of the external device (paragraph 88), wherein the processor is configured to generate the antenna setting information based on the antenna information (paragraph 37).
Referring to Claims 7 and 18, McCoy also teaches the antenna information comprises at least one of a position, a size, or an antenna number of each of the multiple NFC antennas of the electronic device (paragraph 35).
Referring to Claims 8 and 20, McCoy also teaches controlling the external electronic device to transmit a signal requesting device information of the electronic device to the electronic device; and obtain the device information of the electronic device based on a response signal corresponding to the signal (paragraph 92).
Referring to Claim 10, McCoy also teaches at least one processor is configured to activate antennas included in a specific region among the multiple NFC antennas (paragraph 70) and deactivate antennas outside the specific region, based on the antenna setting information (paragraph 90 noting no power transfer is deactivating).
Referring to Claim 11, McCoy also teaches a switch configured to control setting of the multiple NFC antennas (paragraph 59).
Referring to Claim 12, McCoy also teaches the multiple NFC antennas have substantially the same size (paragraph 95) and are regularly arranged along multiple .

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy and Jantunen and further in view of Griffin et al. (US 2011/0070828).
Referring to Claims 3 and 19, Jantunen teaches a sensor configured to sense coupling of the electronic device based the electronic device being coupled (paragraph 155). The combination of McCoy and Jantunen does not teach wherein the processor is configured to: determine, based on receiving a sensing signal from the sensor, that the electronic device is coupled; and control the external electronic device to transmit an authentication request signal to the electronic device for authenticating the electronic device. Griffin teaches wherein the processor is configured to: determine, based on receiving a sensing signal from the sensor, that the electronic device is coupled; and control the external electronic device to transmit an authentication request signal to the electronic device for authenticating the electronic device (paragraph 63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Griffin to the modified device of McCoy and Jantunen in order to provide more dependable NFC communications.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648